PER CURIAM.
The defendant appeals his convictions, for Trafficking in Cocaine and Conspiracy to Traffic in Cocaine, claiming that the State failed to establish a sufficient chain of custody for the cocaine to be admitted in evidence against him. The State of Florida agrees that Dodd v. State, 537 So.2d 626 (Fla. 3rd DCA 1988),1 is controlling, and requires reversal of appellant’s convictions.
Accordingly, the convictions and sentences under review are reversed, and the cause is remanded for a new trial.
Reversed and remanded.

. This case involved the appellant’s co-defendant.